—In an action, inter alia, to enjoin the defendants from disseminating purportedly inaccurate information contained in his medical records, the plaintiff appeals from an order of the Supreme Court, Queens County (Smith, J.), dated September 22, 1993, which denied his motion to reargue his motion for a preliminary injunction, which was denied in part by order of the same court, dated July 22, 1993.
*283Ordered that the appeal from the order dated September 22, 1993, is dismissed, without costs or disbursements.
It is well settled that no appeal lies from an order denying reargument (see, Brosnan v Behette, 186 AD2d 165). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.